Citation Nr: 0502167	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  99-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the left 
chest, with injury to Muscle Groups II, III, IV (non-dominant 
extremity) with thoracic hypesthesia.

2.  Entitlement to an earlier effective date (EED) prior to 
October 18, 1971 for the assignment of a 20 percent 
evaluation for service-connected residuals of a left chest 
shell fragment wound, with injuries to Muscle Groups (MGs) II 
and IV (non-dominant extremity), based on a claim of clear 
and unmistakable error (CUE) in a March 1972 RO rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968 and from August 1993 to September 1993.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In August 1993 the RO denied a rating greater than 20 percent 
for service-connected residuals of the veteran's shell 
fragment wound, muscle group II, left.  The decision also 
denied the veteran's claim that the March 1972 rating 
decision that assigned a 20 percent rating for this 
disability was clearly and unmistakably erroneous.  The 
veteran duly appealed these denials, and in April 1996, the 
Board partially granted the veteran's appeal for an increased 
rating, to 30 percent for residuals of a left shell fragment 
wound consisting of muscle injury, but remanded the issue of 
whether the veteran was entitled to a separate disability 
rating for any neurological impairment secondary to the 
service-connected shell fragment wound.  The Board also 
denied the veteran's claim of CUE in the March 1972 rating 
regarding the 20 percent disability rating for the shell 
fragment wound residuals.

Pursuant to the Board's remand, in January 1997 the RO found 
that the veteran's thoracic hypesthesia was not a separately 
ratable disease entity and included that disability in the 30 
percent disability rating of the residuals of shell fragment 
wound   As noted by the RO in an explanatory letter to the 
veteran in May 1998, the remanded issue of separately ratable 
neurological residuals remained in appellate status pursuant 
to the mandate of the April 1996 Board decision.

In October 1998, the RO revised the March 1972 rating 
decision, which had originally assigned a March 1, 1972, 
effective date for the 20 percent disability rating assigned 
to injuries to muscle groups II and IV based upon a finding 
of clear and unmistakable error.  It assigned an effective 
date for the 20 percent rating of October 18, 1971.  The 
veteran disagreed, wishing to establish the 20 percent rating 
back to August 10, 1968, his date of separation from service, 
and duly appealed the issue.

The Board notes that a November 2002 rating decision of the 
RO found that the veteran's service-connected left chest SFW 
included damage to muscle group III, which was included in 
the evaluation of shell fragment wound residuals to muscle 
groups II and IV with thoracic hypesthesia, and the 30 
percent evaluation was continued, effective from December 8, 
1992.  The characterization of the issues on appeal reflects 
this action. 

In February 2003, the veteran submitted a statement 
clarifying the issues that he wanted to continue to pursue on 
appeal.  He stated that he wanted to continue the appeal 
regarding the evaluation assigned for the residuals of left 
shell fragment wound involving muscle groups II, III, and IV 
with thoracic hypesthesia, nondominant, currently 30 percent 
disabling, and the effective date assigned for an increased 
evaluation of injuries to muscle groups II and IV only.

In December 2003, The Board remanded the issues that are the 
subject of this decision.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
case has been forwarded to the Board for continued appellate 
review.


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran is right-handed.

3.  Residuals of a left chest shell fragment wound include 
severe injuries of the latissimus dorsi (Muscle Group II) and 
moderate injury to Muscle Group III and Muscle Group IV.

4.  The disability produced by the thoracic hypesthesia 
affects the function of the same anatomical part as Muscle 
Groups II, III, and IV.

5.  By rating action of October 1998, the RO revised a March 
1972 rating action, assigning an effective date of October 
18, 1971 for a 20 percent evaluation for residuals of a left 
chest shell fragment wound consisting of muscle injury, based 
on involvement of Muscle Group II and IV.

6.  That decision was consistent with and supported by the 
evidence of record that first showed injury producing 
disability of the left latissimus dorsi muscle, and was not 
appealed.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent is not 
warranted for residuals of a left chest shell fragment wound 
consisting of injury to Muscle Groups II, III, and IV with 
thoracic hypesthesia. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.55, 
4.56, 4.73 Diagnostic Code (DC) 5200, 5302, 5303, 5304, 8519, 
8619, 8719 (2004); 38 C.F.R. § 4.55, 5.56, 4.73 DC 5302, 5304 
(1996).

2.  The rating decision of March 1972, as revised in the 
October 1998 rating decision, was not clearly and 
unmistakably erroneous and remains final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  As to the CUE claim on 
appeal, the Board notes that the provisions of the VCAA have 
no application to claims of CUE in prior final rating 
decisions.  Juarez v. Principi, 16 Vet. App. 518, 520-521 
(2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  
Therefore, the issue of whether there was CUE in the March 
1972 decision is not subject to the VCAA.  Regarding the 
remaining claim of entitlement to an increased rating, for 
the reasons set forth below, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  

In a July 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating and CUE, and of what part 
of that evidence was to be provided by him and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 17 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

In response to the July 2004 letter, the veteran stated that 
he had not seen any non-VA doctor since November 2000, and 
that he stood on his existing records and appeals.  He did 
not identify any evidence not currently in the record. 

Here, the Board acknowledges that the July 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in August 1993.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than seven years prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in many Supplemental Statements of the 
Case, most recently in September 2004, the RO indicated that 
it had again reviewed the veteran's claims folders in their 
entirety.  Thus, the Board finds that the veteran received 
the same benefit of the RO's full consideration of the all 
the evidence of record, as he would have received had he 
received the VCAA notice prior to initial adjudication.  
Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in April 1996 and December 2003 to obtain additional 
records as well as VA examination reports.  The RO has 
complied with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports recently obtained by the RO.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  For all the foregoing reasons, the Board concludes 
that VA's duties to assist the veteran have also been 
fulfilled.

Factual Background

Service medical records show that in September 1967 the 
veteran sustained a shell fragment wound of the left back, 
with a fragment entering the left chest.  A left tube 
thoracotomy was performed, and the back wound was debrided.  
The wound was subsequently closed.  The tube was removed and 
the veteran was Med Evaced to a Naval hospital for further 
care.  While initially hospitalized, he had several episodes 
of hemoptysis, and underwent a bronchoscopy due to a thick 
mucous plug, which was removed.  An examination revealed a 
sutured wound of the posterior axillary line about the 
seventh intercostal space.  There was a chest wound below 
this that was healing well.  Auscultation of the chest 
revealed decreased breath sounds in the left base.  A chest 
X-ray study on admission demonstrated a large fragment in the 
left lower lung field posteriorly.  There was considerable 
surrounding reaction at the base, posteriorly.  The pleura 
was noted to be thickened along the lateral chest wall, but 
the lung was expanded.  While hospitalized, the veteran was 
febrile, and this was felt to be due to the reaction 
surrounding the retained fragment.  Multiple chest X-ray 
studies revealed the continuance of the marked reaction of 
the left base along the fragment, and it was decided that the 
fragment should be removed.  A left thoracotomy was 
performed. Postoperatively the lung remained expanded and the 
veteran regained full range of motion and strength in the 
left shoulder.  The diagnosis was missile wound of the left 
chest with retained foreign body removed.  

Service medical records also show that the veteran was seen 
in June 1968 for complaints of numbness of the left aspect of 
the back.  This was treated by "time" and it was noted that 
it took approximately 12-15 months for nerves to regenerate, 
provided the disruption was not too severe.  The chest was 
reported to be normal on the discharge examination in August 
1968.  A chest X-ray study was normal.  

The veteran was first examined by VA in October 1968.  The 
veteran was noted to have been wounded in action by shell 
fragment wounds that resulted from a mortar explosion in 
Vietnam.  He sustained three fractured ribs and laceration of 
the left lung with pneumohemothorax. The wounds of entrance 
were through the flank, with damage to the soft tissues.  
There were several large shell fragment wounds, healed, in 
the left axilla, from the left subscapular region.  There was 
a long healed thoracotomy scar of the left fourth interspace.  
He was reported to have been hospitalized for three months.  
Musculoskeletal evaluation was reserved for a special 
thoracic surgical examination to be performed by the Chief of 
Surgery.

On the thoracic surgery examination in October 1968, the 
veteran was noted to have a history of a shrapnel wound to 
the left chest in September 1967, treated by surgical 
removal.  He was hospitalized for about three months.  The 
veteran reported that ever since surgery he had a dull aching 
pain or a feeling of a heavy weight in the chest in the 
anterior axillary line at the costal margin, especially with 
physical exertion.  He had never had any difficulty prior to 
injury - especially with physical exertion.  Only rarely did 
it get so bad as to make him rest for 5 to 10 minutes.  It 
had not gotten any worse nor had it gotten any better.  
Physical examination revealed obvious dorsal rotundum at the 
D5-6-7 area.  He had large well-healed peri-scapular incision 
on the left with 3 1/2 inch well healed but broad scars 
(transverse) about an inch above in post-axillary line.  He 
also had three well-healed scars beneath the peri-scapular 
incision, in mid axillary line, about the level of the 9th 
rib.  Two of these were undoubtedly drain scars.  There was 
tenderness over the costal margins from the mid-clavicular 
line out to the costovertebral angle at the 9 to 10 rib 
levels.  It was noted that no hyperesthesia was found.  A 
chest X-ray showed healed rib fractures on the left.  There 
was pleural blunting with slight elevation of the left 
hemidiaphragm.  The lung fields were otherwise clear.  A 
pulmonary function study demonstrated mild variations from 
normal.  The diagnoses were pleural thickening with 
obliteration of the costal-phrenic angle and elevated left 
diaphragm, secondary to trauma, healed fracture of the eighth 
rib, left, and pain, costal margin, left, on exertion.

Based on a review of the above outlined evidence, the RO, by 
rating action dated in December 1968, granted service 
connection for residuals of a pleural cavity injury, with 
three fractured ribs, left, rated as 40 percent disabling; 
and for residuals of an injury to Muscle Group IV, left 
chest, with scars, rated as 10 percent disabling.  The 
veteran's combined disability rating was 50 percent pursuant 
to 38 C.F.R. § 4.25.

The veteran was examined by VA in October 1971.  His history 
of injury was noted.  He reported that he was almost entirely 
recovered from the wound injury and was back to the field in 
three moths.  He complained that sometimes it bothered him, 
particularly in cold weather or running or wrestling and even 
twisting his chest; but otherwise he felt very good.  On 
physical examination, there was a 40 inch thoracotomy scar 
over the left lateral chest wall.  There was also noted a 3 1/2 
inch length, 1 inch wide, shrapnel wound scar right on the 
lateral left chest and one measuring about 1 1/2 inches in 
length, shrapnel scar, lower lateral chest left side.  There 
were also two surgical tubing scars over the left chest.  The 
examiner noted that there were no joint or muscle 
abnormalities and his neurological examination was within 
normal limits.  The diagnosis was residuals of chest shrapnel 
injury with multiple shrapnel wound and thoracotomy scars.

Based on these findings, the RO confirmed and continued the 
10 percent evaluation for residuals of a shell fragment wound 
of Muscle Group IV, left chest in a rating decision in 
December 1971.  

The veteran submitted a request for a re-evaluation in 
January 1971 based upon perceived inadequacies of the October 
1971 examination regarding his respiratory disability, which 
had been reduced in the December 1971 examination.  On the 
requested VA examination in February 1972, the veteran 
complained of numbness in the left chest area, from the back 
to almost the midline in front.  He reported shortness of 
breath on exertion.  Musculoskeletal revealed no ankyloses 
nor deformities.  There was an indentation in the latissimus 
dorsi muscle on the left side, at the site of the shrapnel 
fragment wound.  The examiner noted that there was absolutely 
no ascertainable loss of function of the left shoulder or 
left pectoral girdle.  A neurological examination showed 
decreased sensation in the left chest wall.  The diagnoses 
were chest scars and hypoesthesia of the left chest wall 
secondary to injury and surgery.

In a March 1972 rating decision, the RO noted the veteran had 
service connection for injury of the muscles in the left 
chest with an evaluation of 10 percent.  The RO noted that 
the musculo-skeletal examination revealed no ankylosis 
deformity or interference with function of any of the body 
joints.  The RO noted that the examiner specifically ordered 
no ascertainable loss of function of the left shoulder or 
left pectoral girdle.  The RO noted that neurological 
findings were normal except for an area of decreased 
sensation along the left chest wall.  The RO noted that the 
examiner did report an indentation into the latissimus dorsi 
muscle on the left side at the site of the shrapnel wound.  
The RO found that for the first time examination introduced 
evidence showing injury to the latissimus dorsi muscle, which 
is in muscle group II.  The chest injury had been rated 
previously under muscle group IV.  Because it appeared 
obvious that two muscle groups were involved, the rating was 
assigned on the basis of the greater of the two groups 
elevated to the next degree in accordance with existing 
regulations.  Thus, the RO increased the veteran's rating 
from 10 percent under Diagnostic Code (DC) 5304 to 20 percent 
under DC 5302.  The increase was made effective March 1, 
1972.  

As noted in the introduction, an April 1996 Board decision 
found no clear and unmistakable error in the assignment of a 
20 percent disability rating.  The veteran filed a claim of 
CUE with regard to the effective date, and in October 1998, 
the RO found that through the operation of clear and 
unmistakable error, the effective date of the increase should 
have been October 1971, the date of the VA examination that 
first provided evidence of the injury to the latissimus dorsi 
muscle.  The RO decided that this VA examination should have 
been treated as an informal claim for increased compensation, 
and the effective date was revised accordingly.

With regard to the present status of the disability arising 
from the veteran's service-connected residuals of a shell 
fragment wound to the left chest, with injury to Muscle 
Groups II, III, IV (non-dominant extremity) with thoracic 
hypesthesia, the veteran was examined by the VA in July 1993.  
It was noted that he had been unemployed since resigning from 
his job the previous week.  He complained that if he raised 
his arm high enough, he felt a "pulling" in the left 
latissimus area.  He indicated that he felt his shoulder was 
tight, particularly with overhead movements and with 
exertion.  There was full range of motion of the shoulder 
without shoulder signs.  He had obvious loss of the 
latissimus mass.  There was just over a 50 percent latissimus 
dorsi mass decrease on the left as opposed to the right.  No 
adhesions were noted and there was no damage to bones, joints 
or nerves.  Strength was 4/5.  There was no evidence of pain 
or muscle hernia.  An X-ray study of the left shoulder was 
negative.  The veteran's scar formation included a 35 cm 
thoracotomy scar, 5 cm entrance shrapnel wound, and a 2.37 cm 
exit wound.  The diagnosis was fibrosis of the latissimus 
secondary to a greater than 50 percent loss of the left 
latissimus.  It was noted that this would never regenerate 
and would always be weaker on that side.  The veteran might 
always have some subjective complaints of stiffness, although 
he had full range of motion in the shoulder on examination.  

On VA examination in December 1993, the veteran complained of 
decreased sensation, strength and range of motion.  The left 
shoulder had slightly decreased range of motion compared to 
the right shoulder, with forward elevation of 150 degrees 
versus 180 degrees, external rotation of 80 degrees versus 90 
degrees, and internal rotation to touch level of L1 versus 
T8.  There was tenderness to palpation and decreased light 
touch sensation over the skin.  Manual motor testing revealed 
a slightly decreased external rotation on the left and 
slightly decreased ability to pull his body up with his 
latissimus dorsi.  X-rays of the left shoulder showed no 
abnormality.  The impression was status post penetrating 
injury to the left chest.  It was indicated that the veteran 
had sustained a significant injury to the musculature of the 
left shoulder, likely including the latissimus dorsi and the 
teres minor, and subsequently developed decreased range of 
motion and strength.  This also caused some pain with 
repetitive activity.  He also had decreased light touch 
sensation over the area, which was not likely to be of any 
detriment functionally.  

In a July 1996 VA neurological examination, the neurologic 
deficits secondary to the shell fragment wound were examined.  
He reported difficulty with reaching overhead, doing pushups, 
or pushing objects away from him as would be expected for a 
person with latissimus or serratus anterior muscle loss.  He 
reported a "pulling sensation" chronically of his scarring.  
The veteran had a major loss of muscle bulk of the latissimus 
dorsi muscle and moderate loss of the serratus anterior.  The 
rhomboids and deltoids seemed to have normal bulk.  The 
veteran had full strength for testing of the supraspinatus 
and deltoid.  There was weakness of elevation of the upper 
extremity at grade 4+.  The veteran had mild winging of the 
scapula on the left.  The skin over the left scapula 
inferiorly to approximately 10 cm inferior to the tip of the 
scapula was noted to have multiple large scars.  The largest 
was circumferential around the left thorax beginning near the 
posterior midline and reaching to the midclavicular line, 
perhaps consistent with a thoracotomy.  Sensory examination 
was normal in the upper and lower extremities.  However, 
distal (toward the anterior midline of the chest) sensation 
was decreased to pin and temperature as would be expected if 
the thoracic sensory nerves were damaged.  This extended from 
the T2 to T4 sensory levels on the left.

The examiner diagnosed hypesthesia to pin and temperature 
distal to the wound as would be expected if there was 
compromise of the thoracic sensory nerves from T2 to T4.  
This was said to not present significant disability, but the 
veteran also had an intercurrent pulling sensation that was 
bothersome to him.  In addition to the sensory findings, the 
veteran also had a major loss of latissimus dorsi bulk that 
made it difficult for the veteran to use his upper extremity 
as a lever.  This inability to hold the shoulder steady made 
it difficult for the veteran to reach overhead, push himself 
away from a wall or do pushups.  This did affect his life on 
a daily basis.  The examiner estimated that the amount of 
muscle bulk still left was 10 to 30 percent of that of the 
normal right side, i.e., 70 to 90 percent loss. 

In February 2001, the veteran underwent several VA 
examinations.  He was noted to have significant scars over 
his left chest due to the 1967 shrapnel wound.  A significant 
scar was noted, underneath his left breast going around to 
his thoracic spine.  It was 14 inches long and a quarter inch 
wide.  It was well healed with no keloid formation.  Above 
that scar there was another shrapnel wound.  That scar was 
around three inches long and one inch wide, irregular with 
surgical clip scar.  Under that area, he had two smaller 
scars from thoracotomy drain tubes.  He reported that he felt 
symptoms when he stretched his left side.  He felt pulling in 
that area with exertion.  The symptoms had not changed and 
were documented in his evaluation in December 1993.

During the muscle examination, the veteran reported that he 
had been having new symptoms over the previous six months.  
He stated he had a new pain around the shoulder girdle area 
and into the left back area.  He stated it occurred two to 
three times per week and would last off and on for up to 10 
minutes.  He stated that it got better when he exercised his 
left hand.  He stated that the pain got up to a 7/10 in 
severity.  He had not seen a doctor for the pain.  He stated 
that there was some weakness in the hand until the pain 
subsided.  He reported that certain things that would bring 
on the pain included sleeping on his left side and also 
possibly with heavy lifting.  He did not appear to have been 
impaired due to the decreased muscles as a result of his 
injury.  He was on no medications for the difficulties.  
Physical examination showed the veteran was relatively 
unchanged from prior evaluations.  He appeared to have 
approximately a 50 percent muscle loss of his latissimus 
dorsi.  There did not appear to be any abnormalities of his 
anterior chest wall muscles.  The examiner noted that he 
could not identify any damage to bones, joints, or nerves 
that was persistent on evaluation.  Strength appeared to be 
5/5.  There was no evidence of pain over either the scar or 
with movement.  Aside from the pain described on examination, 
there was no evidence of muscle hernia.  The diagnosis was 
fibrosis of latissimus secondary to greater than 50 percent 
loss of left latissimus.  The examiner noted that while he 
expected to see somewhat decreased strength due to it, on 
examination grossly he had normal strength.  He was unable to 
correlate the veteran's new symptoms of pain around the 
shoulder girdle area radiating down in his arm with the 
service-connected injury.

The veteran was most recently examined by VA in September 
2002.  The examiner noted a complete review of the veteran's 
claims folder and prior VA examination reports.  The examiner 
noted that the shell fragment wound damaged the musculature 
in the posterior shoulder girdle.  He noted that the veteran 
was concerned, given that the shoulder girdle functioned as a 
unit, that this had affected the muscle groups of the 
anterior shoulder girdle leading to his request for further 
evaluation.  The veteran had also noted weakness in the left 
shoulder with pulling the arm forward, pushing it back, 
raising it over his head, and pulling it down toward the 
floor.  He had had no intervening trauma to the shoulder 
since the shell fragment wound in 1968.

The veteran's scars were said not to cause the veteran frank 
pain, but he did have decreased sensation both to touch and 
temperature caudal to the scarring from the shell fragment 
wound and surgery.  The veteran reported that he was unable 
to sleep flat on his back or left side.  He had to fall 
asleep on his right side.  On physical examination, the scars 
were noted over the left back area.  A traumatic scar was 
noted just below the shoulder joint on the left lateral side, 
approximately 10 cm long, but 2 cm wide.  The margins were 
somewhat regular and there was some loss of underlying 
tissue.  There was no redness or drainage from the wound and 
no pain.  A 20 cm scar, running along the line of the ribcage 
was consistent with a thoracotomy scar used to repair the 
veteran's wound.  Three small areas were noted below the 
surgical scar, consistent with drains and chest tubes placed 
perioperatively.  Neuro examination found decreased sensation 
to touch and temperature between the traumatic scar and 
surgical scar.

The shoulder joint could be rotated laterally 90 degrees.  
When rotating laterally, the left shoulder could be rotated 
approximately 120 degrees, while the right rotated 180 
degrees.  

The examiner concluded that clearly the shoulder girdle acted 
as a unit.  When musculature in one area was damaged, it 
weakened the girdle in general, affecting the other muscles 
of the shoulder girdle.  From the examination, the veteran 
had decreased strength when pulling the shoulder forward, 
back, up away from the body, and down towards the body.  With 
regard to the veteran's peripheral nerves, he noted that 
clearly given the size of the scars, it was not unlikely that 
nerves supplying the areas would be damaged.  The area of 
decreased sensation was fairly small, between the scars on 
his back. 

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The United States Court of Appeals for 
Veterans Claims (Court) has held that Diagnostic Codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Rating Criteria

The Board notes that the veteran's shell fragment wound to 
the left chest and left shoulder have been evaluated as a 
muscle injury resulting from a shell fragment wound, and that 
by regulatory amendment effective June 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56.  See 62 
Fed. Reg. 30237-240 (2003).  The Board notes that the revised 
criteria for muscle injuries are similar in content, if not 
organization, to the criteria in effect prior to the 
revisions.  For instance, a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  An open comminuted 
fracture with muscle or tendon damage will be treated as a 
severe injury of the muscle groups involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  The new 
criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  62 Fed. Reg. at 
30238 (to be codified at 38 C.F.R. § 4.56(a), (b)).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The changes to the 
criteria effectuated in July 1997 merely altered the 
presentation of the information as provided, and no 
substantive change resulted.  38 C.F.R. § 4.73 (2004). 

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.

Under the "old" version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (as in effect prior to July 
3, 1997).

A moderate disability of muscles was a through and through or 
a deep penetrating wound of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b) (as in 
effect prior to July 3, 1997).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds. 
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (as in effect prior to July 3, 1997).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile. X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability. 38 C.F.R. § 4.56(d) (as in 
effect prior to July 3, 1997).

Under the new version of the rating criteria, 38 C.F.R. 
§ 4.56 (2003) provides that: (a) an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to July 3, 1997. However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

One substantive change made in the 1997 revisions was to the 
provisions of 38 C.F.R. § 4.55.  The provisions of old 
38 C.F.R. § 4.55 govern the combination of ratings of muscle 
injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion, 
and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity. (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) 
Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions."  
38 C.F.R. § 4.55 (as in effect prior to 
July 3, 1997).  (emphasis added)

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions. 
(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323). 
(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: 
(1) In the case of an ankylosed 
knee, if muscle group XIII is 
disabled, it will be rated, but at 
the next lower level than that which 
would otherwise be assigned. 
(2) In the case of an ankylosed 
shoulder, if muscle groups I and II 
are severely disabled, the 
evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for 
unfavorable ankylosis, if not 
already assigned, but the muscle 
groups themselves will not be rated. 
(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder. 
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups. 
(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of Sec. 4.25.

Diagnostic Codes

In the 1997 revision of 38 C.F.R. § 4.73, the nomenclature of 
the muscles assigned to the different muscle groups was 
revised.  The ratings assigned for severe, moderately severe, 
moderate, and slight levels of disability were not changed.  
See 38 C.F.R. §4.73 DC 5302, 5303, 5304 (as in effect prior 
to July 3, 1997) and 38 C.F.R. §4.73 DC 5302, 5303, 5304 
(2004). 

A 30 percent evaluation may be assigned for severe injuries 
of Muscle Group II of the non-dominant hand.  Function:  
Depression of arm from vertical overhead to hanging at side 
(1,2); downward rotation of scapula, (3, 4); 1 and 2 act with 
Group III in forward and backward arm swing of arm.  
Extrinsic muscles of shoulder girdle.  (1)  Pectoralis major 
II (costosternal); (2)  latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3)  pectoralis minor;  (4)  
rhomboid.  When moderately severe, a 20 percent evaluation 
may be assigned.  38 C.F.R. § 4.73, DC 5302.

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III.  Function:  Elevation and abduction of the 
arm to the level of the shoulder; act with 1 and 2 of Group 
II in forward and backward swing of arm.   Intrinsic muscles 
of shoulder girdle:  (1)  Pectoralis major I (clavicular); 
(2)  deltoid.  This diagnostic code provides a zero percent 
evaluation for slight muscle injury of the non-dominant 
extremity, a 20 percent evaluation for moderate or moderately 
severe muscle injury of the non-dominant extremity, and a 30 
percent evaluation for severe muscle injury of the non-
dominant extremity.  38 C.F.R. § 4.73, DC 5303.

Diagnostic Code 5304 provides evaluations for disability of 
Muscle Group IV.  Function:  Stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket; abduction; outward rotation and inward rotation of 
arm.  Intrinsic muscles of shoulder girdle:  (1)  
Supraspinatus; (2)  infraspinatus and teres minor; (3)  
subscapularis; (4) coracobrachialis.  For disability of the 
non-dominant extremity, when severe or moderately severe, a 
20 percent evaluation may be assigned.  When moderate, a 10 
percent evaluation is assignable.  When slight, a 
noncompensable evaluation may be assigned.  38 C.F.R. § 4.73, 
DC 5304.

Diagnostic Code 5200 provides evaluation for ankylosis of 
scapulohumeral articulation in which the scapula and humerus 
move as one piece.  Unfavorable ankylosis, with abduction 
limited to 25 degrees from the side is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a DC 5200 (2004).

Analysis

The veteran is currently in receipt of a 30 percent 
disability rating for residuals of a shell fragment wound to 
the left chest, with injury to Muscle Groups II, III, and IV 
(non-dominant extremity) with thoracic hypesthesia.  The 
veteran is prevented by § 4.55 from receiving a rating 
greater than 30 percent for these residuals both before and 
after the 1997 regulation revisions.

As noted above, under 38 C.F.R. § 4.55 prior to 1997, muscle 
injuries in the same anatomical region, i.e., shoulder girdle 
and arm, could not be rated separately and then combined, but 
instead, the rating for the major group was elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  The Board notes that in its 
April 1996 decision, it applied the provisions of § 4.55, and 
elevated the muscle group II injury to severe.  There is no 
provision under the rating code to elevate the group of 
muscles injured II, III, and IV to a level greater than 
severe, therefore, 30 percent is the maximum schedular rating 
available.

With the regulation revisions in 1997, the veteran is also 
prevented from a 40 percent disability rating for the 
residuals of a shell fragment wound to the left chest, with 
injury to Muscle Groups II, III, IV (non-dominant extremity) 
with thoracic hypesthesia.  The Board notes that muscle 
groups II, III, and IV all act upon the veteran's unankylosed 
shoulder joint.  Therefore, the DC's applicable to the 
veteran's service-connected muscle injuries include DC 5302 
(Muscle Group II), DC 5303 (Muscle Group III), and DC 5304 
(Muscle Group IV) may be rated independently but, because of 
the provision of § 4.55(d) the combined evaluation of muscle 
groups II, III, and IV are restricted to a rating lower than 
the evaluation for unfavorable ankylosis of the shoulder.  

The Board does find that the injury to Muscle Group II may be 
independently rated as severe, and thus assigned a 30 percent 
disability evaluation under DC 5302.  The Board finds that 
the atrophy of the veteran's latissimus dorsi muscle is 
objective evidence of severe muscle injury as delineated in 
38 C.F.R. § 4.56(d)(4)(iii)(F) and (G) (2004).  The remaining 
residuals, affecting Muscle Groups III and IV, result in 
moderate muscle injury and a 10 percent disability evaluation 
under DC 5303 and DC 5304.  The ratings for DCs 5302, 5303, 
and 5304 would under § 4.25 combine to a disability rating of 
50 percent.  

However, as noted above, unfavorable ankylosis of 
scapulohumeral articulation of the nondominant side is rated 
a maximum of 40 percent disabling.  Thus, the veteran's 
combined rating for the muscles affecting the unankylosed 
shoulder joint is limited to 30 percent in combination.  The 
injuries to muscle groups II, III, and IV, are prevented from 
a 40 percent or greater rating because the combination must 
be lower than DC 5200's 40 percent under § 4.55(d).

Turning to other possibilities for an increased rating, the 
Board finds that a separate rating for the thoracic 
hypesthesia is also prevented by 38 C.F.R. § 4.55, both 
before and after the 1997 revisions.  Review of the medical 
evidence of record reveals consistent evaluations of the 
hypesthesia as mild inability to feel pinprick and 
temperature.  The medical examiners have been unanimous that 
the disability associated with the thoracic hypesthesia, 
while extending to an area from T2 to T4, is minimal.  Under 
4.55(g) (1996) and 4.55(a) (2004), a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  Paralysis, neuritis, and neuralgia of 
the long thoracic nerve is rated under 38 C.F.R. § 4.124a DC 
8519, 8619, 8719 (2004).  Complete paralysis results in 
inability to raise the arm above shoulder level, winged 
scapula deformity - the same functions addressed by the 
muscle groups affecting movement of the shoulder, i.e., II, 
III, and IV.

Finally, the evidence also does not show that the veteran's 
service-connected left chest shell fragment wound, consisting 
of injury to Muscle Group II, III, and IV with thoracic 
hypesthesia presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In this regard, the Board notes that although 
the veteran indicated during the July 1993 VA examination 
that he had resigned his job the previous week, at the 
December 1993 VA examination he stated that he had been 
working as an associate administrator since July, and the 
evidence shows that the veteran continues to be employed.  
Thus, the evidence fails to show that his service-connected 
disabilities have produced marked interference with 
employment.  The record also does not demonstrate that he has 
required any recent hospitalization for his shell fragment 
wound residuals.  Accordingly, an extraschedular evaluation 
is not warranted.

In sum, the preponderance of the evidence is against the 
claim for a disability evaluation greater than 30 percent for 
the veteran's service-connected residuals of a shell fragment 
wound with injury to muscle groups II, III, and IV and 
thoracic hypesthesia.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Clear and Unmistakable Error

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

Analysis

The veteran argues in essence that the injuries to muscle 
groups II and IV obviously occurred during his period of 
active duty. Therefore, service connection should have been 
in effect as of the date of his separation from service in 
August 1968.  He argues that had the VA examiner not failed 
to properly diagnose the muscle injuries present in October 
1968, he should have been entitled to a 20 percent rating 
rather than a 10 percent rating.

The Board finds that this argument fails to raise a claim of 
clear and unmistakable error.  The RO in October 1998, 
revised the March 1972 decision to provide for an effective 
date in October 1971 - based upon the first evidence, as 
noted by the RO in March 1972, of injury to muscle group II.  
The failure of VA examiners to diagnose disability to muscle 
group IV prior to that date does not render the decisions 
based upon such examinations clearly and unmistakably 
erroneous.  The VA examiner's alleged failure amounts to a 
mere failure of the duty to assist.  Such a failure cannot 
form the basis for a claim of CUE.   Baldwin, 13 Vet. App. at 
7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

The Board is unable to find any indication in the record that 
the correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied.  The facts know at the time - but for an alleged 
failure of the VA examiner - were before the adjudicator.  
The RO, subsequent to the October 1998 revision, correctly 
applied the law.  The Board can find no other clear and 
unmistakable error - and the veteran has pointed to no others 
- that would give rise to an effective date for a rating of 
20 percent prior to October 1971.

The veteran has taken issue with how the facts were weighed 
or evaluated, but he has neither pointed to an error made by 
VA nor has given persuasive reasons why, in light of an 
error, the result would have been manifestly different.  In 
the absence of these findings, the Board concludes that the 
RO did not commit the sort of undebatable error that would 
manifestly change the outcome.  In light of the evidence of 
record in March 1972, and based on this analysis, it is the 
determination of the Board that CUE is not shown in the March 
1972 rating decision (as revised in October 1998). 



ORDER

The claim of entitlement to an increased evaluation for 
residuals of a shell fragment wound to the left chest, with 
injury to Muscle Groups II, III, IV (non-dominant extremity) 
with thoracic hypesthesia is denied.

The appeal that there was clear and unmistakable error in a 
March 1972 rating decision, as revised in October 1998, is 
denied.
	


                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


